Citation Nr: 0416756	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-05 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 1969 to July 1971, but did not serve 
in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted an increased 
rating of 10 percent for the claimant's service-connected 
lumbosacral strain, effective October 22, 2001.  The claimant 
and his representative were notified of that action and of 
his right to appeal by RO letter of March 22, 2002.  The 
claimant filed a timely Notice of Disagreement, seeking a 
rating in excess of 10 percent for his service-connected 
lumbosacral strain.  The claimant and his representative were 
provided a Statement of the Case on May 2, 2002.

During the pendency of this appeal, a rating decision of May 
2002 assigned an earlier effective date of October 31, 2000, 
for the increased evaluation of 10 percent for service-
connected lumbosacral strain.  The claimant filed his 
Substantive Appeal (VA Form 9) on May 8, 2002, asserting that 
he had been totally unemployable since 1995 because of his 
service-connected lumbosacral disability, 
and requested a hearing before a traveling Veterans Law Judge 
of the Board of Veterans' Appeals.  The claimant and his 
representative were provided a Supplemental Statement of the 
Case on December 6, 2002.  

The record shows that a rating decision of December 6, 2002, 
continued the denial of a rating in excess of 10 percent for 
the claimant's service-connected lumbosacral strain, and 
denied a total disability rating based upon unemployability 
due to service-connected disabilities (TRIU).  The claimant 
and his representative were notified of those actions and of 
his right to appeal by RO letter of December 11, 2002.  The 
record does not show that the claimant has submitted a Notice 
of Disagreement as to the denial of his TRIU claim.  



A motion to reschedule the claimant's October 9, 2003, 
hearing before a Veterans Law Judge of the Board of Veterans' 
Appeals was granted pursuant to 38 C.F.R. § 20.702 (2003), 
and that hearing was subsequently held on February 9, 2004 
before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals sitting at Washington, DC.  At that time, 
the claimant submitted additional medical evidence with a 
waiver of initial RO review.  In addition, the claimant and 
his representative expressed the opinion that the claimant's 
service-connected lumbosacral strain had rendered him 
unemployable.  The representative called attention to 
contentions advanced in the claimant's Substantive Appeal (VA 
Form 9) regarding his unemployability.   

The Court has held that, upon receipt of a VA Form 9, the 
Board must review all issues which are reasonably raised from 
a liberal reading of the appellant's substantive appeal.  
Myers v. Derwinski,  1 Vet. App. 127, 128 (1991).  Further, 
the Court has held that even after a claimant files a 
Substantive Appeal, and before the Board renders a decision, 
he or she can present to the Board his or her version of the 
issues and that, if both VA and the claimant have fulfilled 
their respective obligations, the points at issue should be 
defined and refined for the Board to review and resolve.  
Stuckey v. West,  13 Vet. App. 163 (1999).  The Court 
compared that process to the pleading system of trial courts, 
with VA guiding the claimant and his or her representative to 
identify, with some degree of specificity, the sources of 
dissatisfaction with the RO decision, and noted that it was 
the responsibility of both VA in the SOC and the appellant in 
the substantive appeal to identify issues of fact and law.  
Stuckey, id.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The Board finds that the criteria for the evaluation of 
service-connected disabilities of the spine were revised, 
effective September 26, 2003, pursuant to VA's updating of 
the Schedule for Rating Disabilities to ensure that it uses 
current medical terminology and unambiguous criteria.  The 
Board's review of the record shows that the RO has failed to 
adjudicate the veteran's claim for an increased rating for 
his service-connected lumbosacral strain under those revised 
criteria, or to provide a Supplemental Statement of the Case 
informing the claimant and his representative of those 
revised criteria.

In addition, as noted by the Court in  Massey v. Brown, 7 
Vet. App. 204 (1994), increased ratings must be decided on 
the basis of medical findings that are reported in terms 
consistent with the applicable rating criteria.  As the 
examination of 2002 preceded the new rating criteria and the 
report of that examination does not include findings stated 
in terms consistent with the new rating criteria, the veteran 
must be scheduled for a new examination.

The Court has held that where a statute or regulation changes 
during the appellate process, the version more favorable to 
the claimant shall apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This case must be Remanded to the 
RO for review of the entire record and for readjudication of 
the claimant's appeal for a rating in excess of 10 percent 
for service-connected lumbosacral strain in light of the 
revised rating criteria.  In addition, the RO should provide 
a Supplemental Statement of the Case addressing the issue of 
entitlement to a total disability rating based upon 
unemployability due to service connected disabilities.  

The record further showed that the claimant has cited his 
cervical problems as contributing to his asserted inability 
to work.  The Board notes, however, that service connection 
is not in effect for a cervical spine disability, and that 
private treatment records establish that the claimant was 
involved in a postservice automobile accident in which he 
sustained a cervical strain.

The record further shows that the claimant has filed an 
application for Social Security Administration disability 
benefits, but has not notified the RO of the outcome of that 
application.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case is Remanded to the agency of original jurisdiction 
(AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected lumbosacral spine disability.  
With any necessary authorization from the 
veteran, the AOJ should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the AOJ should obtain copies of all 
clinical records pertaining to the 
medical treatment of the claimant in the 
possession of the Social Security 
Administration, to include any decision 
issued by that agency, as well as well as 
all clinical records pertaining to 
treatment of the veteran at the VAMC, 
Pittsburgh, between February 2002 and his 
hospital admission at that facility in 
September 2002, and all subsequent 
medical records from the VAMC, 
Pittsburgh.  

2.  The AOJ should ask the claimant to 
state whether he has been granted Social 
Security Administration (SSA) disability 
benefits and, if so, the date that he 
began receiving such benefits. If the 
claimant is in receipt of SSA disability 
benefits, the AOJ should request copies 
of all medical records relied upon by 
that agency in making that determination, 
as well as any decision issued.  

3.  The AOJ should schedule the veteran 
for a VA examination to determine the 
current manifestations of the service-
connected lumbosacral strain.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The report of the 
examination must include a thorough 
description of the current disabling 
manifestations of the lumbosacral strain, 
to include responses to each of the 
following items:

	A.  State precisely in degrees the 
forward flexion of the thoracolumbar 
spine.

	B.  State the degree to which 
forward flexion of the thoracolumbar 
spine is limited by weakened movement, 
excess fatigability, incoordination and 
pain on movement.

	C.  State whether the lumbosacral 
strain causes muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.

	D.  State whether the lumbosacral 
strain causes ankylosis.

	E.  If the lumbosacral strain causes 
ankylosis, state whether the ankylosis is 
favorable or unfavorable.

4.  When the above-requested development 
has been completed, the RO should 
readjudicate the claimant's service-
connected lumbosacral spine disability 
under the newly revised criteria for 
evaluating spine disabilities, effective 
September 26, 2003.

5.  The RO must ensure that its duty to 
assist the claimant in developing all 
facts pertinent to the claim and to 
provide full compliance with due process 
requirements have been fully met before 
returning the case to the Board.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal, as well as the applicable provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000)].  An 
appropriate period of time should be allowed for response.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




